  Case 20-00147        Doc 19  Filed 09/17/20 Entered 09/18/20 06:40:22                   Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                                        )   BK No.:      20-00032
Joshua A. Davis                                               )
                                                              )   Chapter: 7
                                                              )
                                                                  Honorable Carol A. Doyle
                                                              )
                                                              )
                                  Debtor(s)                   )
Law Offices of Arnold H. Landis, P.C.                         )   Adv. No.: 20-00147
                                                              )
                                                              )
                                      Plaintiff(s)
Joshua A. Davis                                               )
                                                              )
                                                              )
                                      Defendant(s)            )

                           Order Denying Motion for Relief from Judgment

         This matter coming before the court for hearing on Plaintiff's motion for relief from judgment or
order,

  IT IS ORDERED: The motion is denied for the reasons stated on the record in open court.




                                                           Enter:



                                                                      Honorable Carol A. Doyle

Dated: September 17, 2020                                             United States Bankruptcy Judge
